Citation Nr: 0939633	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the lumbar spine, to include as secondary to 
service-connected residuals of a right foot fracture.

2.	Entitlement to service connection for degenerative 
arthritis of the cervical spine, to include as secondary 
to service-connected residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1941 to 
July 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

This case was brought before the Board in July 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Degenerative arthritis of the lumbar spine was not 
manifested in active service or within one year of service 
discharge; any current degenerative arthritis of the 
lumbar spine is not otherwise etiologically related to 
such service, nor is it proximately due to or chronically 
worsened by the Veteran's service-connected residuals of a 
right foot fracture.

2.	Degenerative arthritis of the cervical spine was not 
manifested in active service or within one year of service 
discharge; any current degenerative arthritis of the 
cervical spine is not otherwise etiologically related to 
such service, nor is it proximately due to or chronically 
worsened by the Veteran's service-connected residuals of a 
right foot fracture.



CONCLUSIONS OF LAW

1.	Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred therein, nor was it 
proximately caused or aggravated by service-connected 
residuals of a right foot fracture.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2009).

2.	Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred therein, nor was it 
proximately caused or aggravated by service-connected 
residuals of a right foot fracture.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's May 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  Furthermore, an April 2009 notice 
letter informed the Veteran of the elements of a secondary 
service connection claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2009 VCAA letter provided such notice.

The Board notes that the April 2009 letter was sent 
subsequent to the initial unfavorable agency decision.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an August 2009 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

The Veteran was afforded a VA examination with respect to 
direct service connection in September 2004.  See 38 C.F.R. § 
3.159(c)(4) (2009).  However, the September 2004 VA 
examination report does not address the Veteran's contentions 
with regards to secondary service connection.  As such, in 
accordance with the Board's March 2009 remand, a second VA 
examination was scheduled in June 2009.  However, the Veteran 
failed to report for this examination and offered no 
explanation as to why he failed to appear.  In light of the 
above, the Board finds that the Veteran has failed to report 
to a scheduled VA examination without showing good cause for 
his failure to report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  As such, the Board 
will decide the Veteran's claim based upon the evidence of 
record.  See 38 C.F.R. §§ 3.655(a), (b) (2009).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires sufficient evidence to show (1) that 
a current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains that he currently suffers from 
degenerative arthritis of the lumbar and cervical spine as a 
direct result of his active service.  Specifically, he 
asserts that he was injured when a fellow soldier jumped into 
a foxhole on top of him, injuring his spine.  Alternatively, 
he contends that his current lumbar and cervical spine 
disorders are proximately due to, or have been aggravated by, 
his service-connected residuals of a right foot fracture.

With respect to direct service connection, while the evidence 
reveals that the Veteran currently suffers from degenerative 
arthritis of the lumbar and cervical spine, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disabilities to his service or any incident 
therein.  Service treatment records indicate the Veteran 
complained of neck and back pain in October 1943, which was 
treated with aspirin.  Further, while a July 1945 Report of 
Physical Examination, conducted upon the Veteran's separation 
from active service, indicates mild lumbar strain, there is 
no indication a chronic lumbar or cervical spine disorder 
existed during the Veteran's period of active service.

In addition, there is no continuity of symptomatology in the 
instant case.  In this regard, the evidence of record 
indicates the Veteran was first diagnosed with arthritis of 
the cervical and lumbar spine no earlier than 1978, a period 
of over 30 years following separation from service.  See, 
e.g., November 1979 statement by Dr. Lester.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Furthermore, as degenerative arthritis of the cervical and/or 
lumbar spine did not manifest to a compensable degree within 
one year of service discharge, the presumption of service 
connection does not apply.  See 38 C.F.R. §§ 3.307 3.309(a).

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed degenerative arthritis 
of the lumbar and cervical spine was proximately caused by 
his service-connected residuals of a right foot fracture. 
Alternatively, he argues that these disorders have been 
aggravated by his service-connected right foot disability.

In conjunction with his claim, the Veteran was afforded a VA 
examination in September 2004, during which the examiner 
noted the Veteran's reported history of injury in service.  
After physically examining the Veteran, the VA examiner 
stated that the Veteran's degenerative arthritis of the 
lumbar and cervical spine is not due to military service but, 
rather is more likely due to the normal process of aging.

The Board acknowledges the September 2004 VA examiner did not 
review the Veteran's claims file, to include service 
treatment records, or offer an etiological opinion with 
respect to secondary service connection.  However, as noted 
above, the Veteran failed to report to a June 2009 VA 
examination ordered in conjunction with a March 2009 Board 
remand, and has not offered good cause for doing so.  As 
such, the Board must render its decision based on the 
evidence currently of record.  See 38 C.F.R. § 3.655(a) and 
(b).  The Board observes there is no competent medical 
opinion of record supporting the Veteran's contentions that 
his degenerative arthritis of the lumbar and cervical spine 
is etiologically related to either his active service or his 
service-connected residuals of a right foot fracture.

In sum, the Board finds that there is no evidence of a 
chronic lumbar or cervical spine disorder in service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current degenerative arthritis of the lumbar and 
cervical spine and active service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  
Furthermore, the Veteran has produced no competent evidence 
or medical opinion in support of his claim that his current 
disabilities are etiologically related to his active service 
or to his service-connected right foot disorder.  However, a 
VA examiner has opined that his lumbar and cervical spine 
arthritis is not due to military service.  Finally, the 
length of time between his active service and first diagnosis 
of degenerative arthritis of the lumbar and cervical spine 
weighs against granting the Veteran's claim on both a direct 
and presumptive basis.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed degenerative arthritis of the lumbar 
and cervical spine arises from his active service or, in the 
alternative, is etiologically related to his service-
connected right foot disorder.  However, the Board notes that 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
both degenerative arthritis of the lumbar and cervical spine, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for degenerative arthritis of the lumbar 
spine is denied.

Service connection for degenerative arthritis of the cervical 
spine is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


